Plaintiffs in error were convicted in the county court of Seminole county, at the January, 1911, term, on a charge of having the possession of intoxicating liquor for the unlawful purpose of sale. Thereafter, on the 13th day of March, Charley Oliver was sentenced to pay a fine of two hundred dollars, and be imprisoned in the county jail for sixty days, and E. Nicholson to pay a fine of one hundred fifty dollars, and be confined in the county jail for a period of thirty days. No briefs have been filed on behalf of plaintiffs in error, and no appearance made for oral argument. The Attorney General has filed a motion to affirm for want of prosecution under rule 4 of this court. The motion is well taken and is sustained. The judgment of the trial court is affirmed. *Page 729